On Motion for Rehearing.
Willson, Judge.
This conviction is for the fraudulent disposition by sale of certain corn and a wagon, upon which defendant had executed a mortgage. We think the exceptions to the indictment were properly overruled. All the necessary constituents of the offense are alleged in the indictment, and the mortgaged property is described therein substantially as it was described in the mortgage.
In addition to the property named in the indictment the same mortgage included a yoke of oxen, but the defandant is not charged in said *366indictment with the fraudulent disposition of said oxen. On the trial, however, the State, over the objections of the defendant, was permitted to prove by one Stephens that about one month prior to the time that defendant sold the corn and wagon, he, witness, purchased from defendant the oxen mentioned in the mortgage. Defendant objected to this testimony upon the ground that it was irrelevant. It was admitted as relevant upon the issue of the intent of the defendant in selling the corn and wagon, and the jury was specifically instructed that it was admitted for that purpose only and could not be considered for any other. We are of the opinion that the court did not err in its ruling. While a general rule of evidence is that irrelevant testimony should not be admitted, an exception to this rule obtains when it becomes necessary to prove motive, intent, or knowledge on the part of the defendant. In such cases greater latitude is allowed in the admission of testimony, and it is competent for the prosecution to prove such acts, conduct, or declarations of the accused as tend to establish motive, intent, or knowledge, although such proof may show that the defendant has committed a distinct crime from that for which he is being tried. Francis v. The State, 7 Texas Ct. App., 501; Heard v. The State, 9 Texas Ct. App., 1; Cameron v. The State, Id., 332.
In this case the sale of the oxen by the defendant prior to the time he sold the corn and wagon was a fact which tended to show a fraudulent intent on his part in selling the corn and the wagon. It was a fact which bore, if not directly, at least relevantly upon that issue, and the State was entitled to have it considered by the jury. Having disposed of the oxen, a portion of the mortgage property, thereby diminishing the security of the mortgagee, the subsequent disposition of the remainder of the mortgaged property would certainly have more the appearance of a fraudulent disposition than if he had not previously disposed of the oxen. Our view upon this question is not in conflict with that line of decisions which excludes testimony of collateral crimes unless such crimes are contemporary with the crime for which the defendant is being prosecuted. That line of decisions is peculiarly applicable in prosecutions for theft, and is not applicable to the question presented in this case.
With respect to the supposed variance between the name of the farm on which the corn was raised and the name as set forth in the indictment and mortgage, we think the charge of the court is correct, and that it was not error to refuse the special charge upon that point requested by the defendant. There was evidence that the farm was known by the name as stated in the indictment and mortgage, and besides it was conclusively shown that the corn in question was raised on that farm.

Motion overruled.

Hurt, J., absent.